UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 8, 2014 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former address if changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 8, 2014, Patrick Industries, Inc. (“Patrick” or the “Company”) issued a press release (the “Press Release”) announcing the completion of the acquisition of the business and certain assets of Elkhart, Indiana-based PolyDyn3, LLC (“PolyDyn3”). PolyDyn3 is a custom fabricator of simulated wood and stone products such as headboards, fireplaces, ceiling medallions, columns and trims, for the recreational vehicle market. PolyDyn3 has projected 2014 annual revenues of approximately $2.5 million. Patrick will continue to operate the business on a stand-alone basis under the PolyDyn3 brand name in its existing facility. The net purchase price of approximately $1.3 million was funded under the Company’s existing credit facility. The Company expects the acquisition to be accretive to 2015 net income per share. A copy of the Press Release is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release issued September 8, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) Date: September 8 , 2014 By: /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
